﻿275. It is with great pleasure that I extend to you, Sir, the warm congratulations and good wishes of Sri Lanka on your unanimous election as President of the thirty-ninth session of the General Assembly. Zambia and Sri Lanka, founder members of the Movement of Non- Aligned Countries and fellow members of the Commonwealth, have enjoyed the most cordial of relations. We have admired your negotiating skill and witnessed your gentle but firm use of the gavel at many United Nations and non-aligned forums. Sri Lanka is therefore pleased that you, a distinguished son of Zambia, will guide us through this session.
276.	My delegation wishes to place on record its appreciation of the admirable manner in which the outgoing President of the General Assembly, Mr. Jorge Illueca, conducted the business of the thirty- eighth session.
277.	Sri Lanka welcomes the entry of a fellow Asian State—the State of Brunei Darussalam—to the United Nations and wishes it well. Brunei Darussalam, with its long history and traditions, its resources and its location, could play a considerable role in the life of the international community.
278.	In a survey of the international landscape, both political and economic, an overall impression of bleakness is unavoidable, making the imperative of international co-operation all the more compelling.
279.	In the economic sphere, the prospects of a global, co-operative approach to restructuring inter-national economic relations are dim, and economic disparities between nations have heightened. A climate of economic recovery among the developed countries will, of course, provide grounds for some optimism as regards restructuring. But there is every reason to believe that the recovery of the last year may not prove to be durable.
280.	As a recent study of a Commonwealth expert group on the international debt problem has indicated, the recovery owes virtually everything to the build-up in the last two years of unsustainable budget deficits through expansionary policies in a single powerful economy. It is therefore inherently fragile in not being sufficiently broad-based. At the same time, the thrust of economic policy elsewhere has been profoundly recessionary. In a word, over-expansion on one side and over-restriction on the other is the combination of macro-economic policies that needs to be corrected if the current recovery is not to turn down once again into a deep depression.
281.	It is our responsibility to prepare our countries for ways of coping with the eventuality of another depression. Everyone in this forum is aware of the fact of global economic interdependence; and any recession originating with the developed countries cannot fail to have damaging consequences for developing countries as well.
282.	The long-term strategy surely is to strengthen economic linkage within the third world so that we become less vulnerable to disturbances emanating from economic policy failures in the developed world. A third-world bank, or bank of the South, is one solution that has been advanced, and this is currently under* negotiation within the Group of 77.
283.	It would be idle, however, to pretend that such initiatives would yield fruit in time to insulate the developing countries against the impact of any collapse of the current bout of recovery. What is required to moderate the resulting chain reaction of collapse within the third world is adequate and flexible methods of balance-of-payments financing. This can come about today only from long overdue reforms in the Bretton Woods institutions—namely, the IMF and the World Bank. There must, at a minimum, be put in place a facility that would provide unconditional and substantial-enough finance when countries experience an external shock such as a collapse of commodity prices. The facilities available today are notoriously inadequate.
284.	Otherwise, the budgets of developing countries would in turn collapse—for example, from the failure of export revenues. Countries would then be faced with an impossible choice between curtailing their development programmes, on the one hand, and, on the other, risking inflation by printing the money needed to finance their budget deficits. A second emergency requirement would be an IMF facility to meet the international debt problem. Finally, there is the need for IMF to create special drawing rights in the required measure. An irrefutable case has been made for this by numerous organizations and authorities. This gains special weight during a period when recovery in the developed countries is as delicate as it is and when inflation has declined. A genuine and enduring recovery of the international economy requires, in brief, a global effort.
285.	Only a truly international effort within the framework of the United Nations Convention on the Law of the Sea can ensure that the full bounty of the oceans is developed for the benefit of all mankind. The developing countries need to acquire capabilities in marine affairs, particularly in science and technology, which can be best advanced through the establishment of a well-planned and co-ordinated programme under the United Nations to operate at the global and regional levels. The Indian Ocean, which is bounded by Africa and Asia, requires special emphasis in this context. A co-operative United Nations inter-agency effort would be timely and invaluable for realizing the benefits of the new ocean regime.
286.	The Antarctic continent must remain free of militarization and international confrontation. The resources of that vast continent should be developed equitably, rationally and safely. Sri Lanka supports a comprehensive study of the entire Antarctic system and the establishment of an ad hoc committee for that purpose.
287.	In political terms, international tension has risen and in some areas has led to situations of confrontation and conflict. Relations between the two major defence alliances have been deteriorating, and a dizzy acceleration of the arms race has been one alarming fall-out. The nuclear dimension of the armaments race bodes ill for all mankind. The nuclear deterrent theory, which is advanced as a means of securing peace, is being perilously maintained at constantly rising levels of armaments, increasing, rather than reducing, the threat of a global confrontation. Sri Lanka will always welcome, there-fore, any initiative to promote dialogue and negotiation on the priority questions of disarmament in order to break down dangerous barriers of doubt and suspicion, particularly between the super-Powers.
288.	The oceans and the land mass of this planet have long been fouled by the contaminants of militarization. Now even man's last frontier, outer space itself, faces the ultimate pollution of the arms race. Sri Lanka hopes to continue at this thirty-ninth session an initiative pursued at the last two sessions for the prevention of an arms race in outer space.
289.	An initiative in disarmament of special significance for Sri Lanka is the Declaration of the Indian Ocean as a Zone of Peace. The States of the Indian Ocean, the great Powers and the major maritime users of the ocean are engaged in an exercise of co-operative endeavour to convene the Conference on the Indian Ocean at Colombo next year. The Conference itself will not establish a zone of peace overnight but will chalk out the essential principles and the appropriate modalities, mechanisms and machinery for the establishment of the zone of peace.
290.	One of the natural extensions of the Indian Ocean is the Gulf, where two non-aligned Islamic States with which Sri Lanka has the closest of relations, Iran and Iraq, are in conflict. We hope that this tragic dispute will come to a speedy end, bringing peace once more to the peoples of Iraq and Iran and security to the region.
291.	The Middle East as a whole continues to be an area of tension. Numerous international gatherings held under the sponsorship of the United Nations, the Movement of Non-Aligned Countries, the League of Arab States and the Organization of the Islamic Conference have identified the key elements of a Middle East settlement, and international consensus has been established on these elements. It is clear that the question of Palestine is the core of the Middle East question and that no just or viable settlement is possible without the withdrawal of Israel from all occupied Arab and Palestinian territory and the restoration of the inalienable national rights of the Palestinian people. These rights include the right of the Palestinian people to return to their homeland, the right of self-determination and the right to establish an independent State in Palestine. In the settlement of this question, the PLO, the sole legitimate representative of the Palestinian people, must participate in full measure and on an equal footing with other parties. Sri Lanka has been happy to host at Colombo a resident mission of the PLO with the full diplomatic status of an embassy.
292.	Sri Lanka is greatly concerned about developments in Lebanon and calls for full respect for the sovereignty, independence, unity and territorial integrity of Lebanon within its internationally recognised boundaries.
293.	It is our firm view that, like the PLO in Palestine, SWAPO in Namibia constitutes the van-guard of the struggle by a majority people against the tyranny of a racist minority. For Namibia, a comprehensive peace plan already exists in the form of Security Council resolution 435 (1978) but, because of the intransigence of	South Africa, this remains unfulfilled. Sri Lanka rejects the linkage of extraneous issues, such as the presence of Cuban troops in Angola, with Namibian independence.
294.	In South Africa itself, the apartheid regime has sought to foster so-called constitutional reforms to tighten its grip on the majority people of South Africa. Sri Lanka expresses its solidarity with the majority people of South Africa in their legitimate struggle for a non-racial democratic society in a united, non-fragmented South Africa.
295.	Although the respective situations in Afghanistan and Kampuchea have each a separate and distinct complex of circumstances at root, Sri Lanka believes that a just and lasting peace is not possible in either country unless it is founded on a comprehensive political solution in which the indispensable elements would be the withdrawal of foreign forces and guarantees to ensure the sovereignty, territorial integrity and political independence of the respective States. TP Secretary-General's efforts to find solutions to these questions require the full support of the international community, particularly the parties directly concerned.
296.	The instability and insecurity sensed by the States of Central America cause us concern. It is hoped that the Contadora process will help ensure the preservation of the independence, sovereignty and territorial integrity of those States and bring stability and security to that region.
297.	Sri Lanka supports the desire of the Korean people to reunify their homeland peacefully through direct dialogue, without foreign interference and in conformity with the principles of the South-North Joint Communique of 4 July 1972.
298.	In regard to Cyprus, we support the endeavours of the Secretary-General to encourage meaningful intercommunal talks in order to effect a viable settlement which will bring peace to the Republic of Cyprus. No settlement is possible without the unconditional withdrawal of foreign forces from the northern section of Cyprus. Sri Lanka has consistently supported the independence, sovereignty, territorial integrity and non-aligned status of Cyprus. I should like to emphasize that no State should use its armed forces to interfere or intervene in the internal affairs of another State on any grounds. Interference and intervention on the grounds of ethnic interests and affinities with people in other States should be severely checked, in the interest of international stability. Aggression remains aggression even when wreathed in expressions of concern for the welfare of kindred racial or religious groups elsewhere.
299.	In the aftermath of the Second World War, individual States, depending on differing perceptions of their defence needs, followed different strategies. Some joined mutually exclusive military alliances; some opted for neutrality; and many committed themselves to a policy of non-alignment. In post-war times, many States have had to endure threats to their independence and freedom. It is important to note that those affected have been mainly small States: Cyprus, Kampuchea, Afghanistan.
300.	It is therefore relevant in this connection to recall the Declaration on Principles of International Law concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations 	and to reiterate that the territory of no State should be permitted to be used for the preparation or commission of hostile acts against the territory of another State. There can be no contextual application of these principles, no limiting qualifications, no extenuating arguments to justify threat, pressure or subversion. These principles apply universally, be it in Sri Lanka's own area of South Asia or in the distant region of Central America.
301.	Sri Lanka is a democratic, multiracial, multi-lingual, multi-religious country. We are committed to the rule of law. We respect the rights of the individual. The Constitution prohibits discrimination on the grounds of race, religion or language. Historically, we have been a model of communal harmony for centuries. The communal disturbances of July of last year were therefore a tragic development in the life of our nation. Attempts have been made by certain ill-motivated parties outside Sri Lanka to pillory us and to place us permanently in the dock. It is a sad commentary on international relations that the aberrations of small States are sensationalized and blown up to massive proportions.
302.	The President and the Government of Sri Lanka have been working, despite set-backs, to find a political solution to the problems we face. An all- party conference, in which the majority groups as well as the minority groups are represented, is meeting under the leadership of the President and is striving to find solutions that will meet with the acceptance of all concerned.
303.	Meanwhile, motley groups of terrorists who seek to impose, through violence and terror, a separate State based on racist grounds have made the application of the democratic process much more difficult. These terrorists, who constitute only a small minority within the Tamil community, direct their violent campaign not only against the majority community and security forces but also against innocent civilian members of the Tamil community who are committed to a united multiracial Sri Lanka.
304.	The terrorist group finds refuge, training, sympathy and even encouragement on foreign territory, posing a rising threat of destabilization of the country.
305.	Terrorism has its sordid international ramifications. International co-operation is therefore vital in dealing with and eliminating international terror-ism. Last year the General Assembly adopted by consensus a resolution which called on all States to fulfil their obligations under international law to refrain from organizing, instigating, assisting or participating in acts of civil strife or terrorist acts in another State [resolution 38/130].
306.	The President of Sri Lanka has proposed concerted action by the international community through the United Nations to eradicate international terrorism. The United Nations, in keeping with agreed international instruments, should once more urge and, indeed, ensure that all States co-operate more closely with one another, especially through the exchange of relevant information concerning the prevention and combating of international terrorism and the conclusion of special treaties, in particular to ensure the extradition or prosecution of terrorists. We believe that the United Nations should take effective steps to establish machinery to implement agreed measures against international terrorism.
307.	It has been my privilege to represent Sri Lanka at several General Assembly sessions. The perspective that presents itself at this session, on the eve of the fortieth anniversary of the United Nations, is neither worse nor better than that of the last few years. We must therefore guard against a sense of resignation, which would lead either to despair and apathy, on the one hand, or to an aggressive and callous pursuit of narrow interests, on the other. Both extremes are dangerous.
308.	Recently, the Secretary-General described the option before us as between unilateralism and multilateralism. The United Nations is composed of 159 independent nations, each with definite commitments to its people. In exploiting the full potential of this great Assembly for building greater global harmony and understanding, we should ensure that all States, irrespective of differences in size, economic strength and military muscle, command equal acceptance, respect and dignity in the demonstration of the Organization's will.
